Title: From Benjamin Franklin to Thomas Coombe, 22 August 1772
From: Franklin, Benjamin
To: Coombe, Thomas


Dear Friend,
London, Augt. 22. 1772
I rejoiced to hear of your safe Arrival and happy Meeting with your Friends. I hope every other Circumstance there will prove agreable [to?] you, if you chuse to continue at Philadelphia. [The?] Letter you intended me by Loxley did not come, so I shall expect that Pleasure. Things remain here much in the State you left them. Mrs. Stevenson, Mr. and Mrs. Hewson, Miss Dolly Blunt and Sally, continue to respect and Love y[ou as] does no less Your affectionate Friend and [Servant]
B Franklin
Revd Mr Coombe
